                                        Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 1 of 16 Page ID #:4767




                                                          1 GLOBAL LEGAL LAW FIRM

                                                          2
                                                              Christopher Robin Dryden, Esq. (State Bar No. 234476)
                                                              James Cannon Huber, Esq. (State Bar No. 269488)
                                                          3   380 Stevens Avenue, Suite 311
                                                          4   Solana Beach, California 92075
                                                              Tel.: (888) 846-8901
                                                          5   Fax: (888) 846-8902
                                                          6   Email: cdryden@attorneygl.com
                                                                     jhuber@attorneygl.com
                                                          7

                                                          8 Attorneys for Defendant U.S. Alliance
                                                              Group, Inc. d/b/a Alternative Payments
                                                          9 International

                                                         10

                                                         11                          UNITED STATES DISTRICT COURT
                                                                                   CENTRAL DISTRICT OF CALIFORNIA
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12
GLOBAL LEGAL LAW FIRM




                                                         13 BLUE NOVIS, INC., an Arizona                Civil Action No. 8:20-cv-01280-JVS-DFM
                               (888) 846-8901




                                                              Corporation, for itself and pursuant to
                                                         14 assigned claims,                            PROTECTIVE
                                                         15
                                                                                                        ORDER
                                                                            Plaintiff,
                                                         16
                                                                    v.
                                                         17
                                                              U.S. Alliance Group, Inc., Inc., d/b/a
                                                         18 Alternative Payments International, a

                                                         19
                                                              California corporation; and DOES 1-
                                                              10, inclusive,
                                                         20
                                                                            Defendants.
                                                         21

                                                         22         1.      PURPOSES AND LIMITATIONS
                                                         23         Discovery in this action is likely to involve production of confidential,
                                                         24 proprietary or private information for which special protection from public

                                                         25 disclosure and from use for any purpose other than pursuing this litigation may be

                                                         26 warranted. Accordingly, the parties hereby stipulate to and petition the Court to

                                                         27 enter the following Stipulated Protective Order. The parties acknowledge that this

                                                         28

                                                                                                        1
                                                                                                PROTECTIVE ORDER
                                        Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 2 of 16 Page ID #:4768




                                                          1 Order does not confer blanket protections on all disclosures or responses to

                                                          2 discovery and that the protection it affords from public disclosure and use extends

                                                          3 only to the limited information or items that are entitled to confidential treatment

                                                          4 under the applicable legal principles.

                                                          5         2.     GOOD CAUSE STATEMENT
                                                          6         This action involves credit card and electronic transaction processing for
                                                          7 third parties. Thus it is likely to involve trade secrets, customer and pricing lists,

                                                          8 private customer financial information and other valuable research, development,

                                                          9 commercial, financial, technical and/or proprietary information for which special

                                                         10 protection from public disclosure and from use for any purpose other than

                                                         11 prosecution of this action is warranted. Such confidential and proprietary materials
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 and information consist of, among other things, confidential business or financial
GLOBAL LEGAL LAW FIRM




                                                         13 information, information regarding confidential business practices, or other
                               (888) 846-8901




                                                         14 confidential research, development, or commercial information (including

                                                         15 information implicating privacy rights of third parties), information otherwise

                                                         16 generally unavailable to the public, or which may be privileged or otherwise

                                                         17 protected from disclosure under state or federal statutes, court rules, case decisions,

                                                         18 or common law. Accordingly, to expedite the flow of information, to facilitate the

                                                         19 prompt resolution of disputes over confidentiality of discovery materials, to

                                                         20 adequately protect information the parties are entitled to keep confidential, to

                                                         21 ensure that the parties are permitted reasonable necessary uses of such material in

                                                         22 preparation for and in the conduct of trial, to address their handling at the end of

                                                         23 the litigation, and serve the ends of justice, a protective order for such information

                                                         24 is justified in this matter. It is the intent of the parties that information will not be

                                                         25 designated as confidential for tactical reasons and that nothing be so designated

                                                         26 without a good faith belief that it has been maintained in a confidential, non-public

                                                         27 manner, and there is good cause why it should not be part of the public record of

                                                         28 this case.
                                                                                                          2
                                                                                                 PROTECTIVE ORDER
                                        Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 3 of 16 Page ID #:4769




                                                          1        3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
                                                          2        The parties further acknowledge, as set forth in Section 14.3, below, that this
                                                          3 Stipulated Protective Order does not entitle them to file confidential information

                                                          4 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed

                                                          5 and the standards that will be applied when a party seeks permission from the court

                                                          6 to file material under seal. There is a strong presumption that the public has a right

                                                          7 of access to judicial proceedings and records in civil cases. In connection with

                                                          8 nondispositive motions, good cause must be shown to support a filing under seal.

                                                          9 See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir.

                                                         10 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002),

                                                         11 Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 stipulated protective orders require good cause showing), and a specific showing of
GLOBAL LEGAL LAW FIRM




                                                         13 good cause or compelling reasons with proper evidentiary support and legal
                               (888) 846-8901




                                                         14 justification, must be made with respect to Protected Material that a party seeks to

                                                         15 file under seal. The parties’ mere designation of Disclosure or Discovery Material

                                                         16 as CONFIDENTIAL or HIGHLY CONFIDENTIAL does not— without the

                                                         17 submission of competent evidence by declaration, establishing that the material

                                                         18 sought to be filed under seal qualifies as confidential, privileged, or otherwise

                                                         19 protectable—constitute good cause.

                                                         20        Further, if a party requests sealing related to a dispositive motion or trial,
                                                         21 then compelling reasons, not only good cause, for the sealing must be shown, and

                                                         22 the relief sought shall be narrowly tailored to serve the specific interest to be

                                                         23 protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.

                                                         24 2010). For each item or type of information, document, or thing sought to be filed

                                                         25 or introduced under seal, the party seeking protection must articulate compelling

                                                         26 reasons, supported by specific facts and legal justification, for the requested sealing

                                                         27 order. Again, competent evidence supporting the application to file documents under

                                                         28 seal must be provided by declaration.
                                                                                                        3
                                                                                                PROTECTIVE ORDER
                                        Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 4 of 16 Page ID #:4770




                                                          1        Any document that is not confidential, privileged, or otherwise protectable
                                                          2 in its entirety will not be filed under seal if the confidential portions can be

                                                          3 redacted. If documents can be redacted, then a redacted version for public viewing,

                                                          4 omitting only the confidential, privileged, or otherwise protectable portions of the

                                                          5 document, shall be filed. Any application that seeks to file documents under seal in

                                                          6 their entirety should include an explanation of why redaction is not feasible.

                                                          7        4.     DEFINITIONS
                                                          8               4.1    Action: the pending action, Blue Novis Inc. v. U.S. Alliance
                                                          9 Group, Inc.

                                                         10               4.2    Challenging Party: a Party or Non-Party that challenges the
                                                         11 designation of information or items under this Order.
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12               4.3    “CONFIDENTIAL” Information or Items: information
GLOBAL LEGAL LAW FIRM




                                                         13 (regardless of how it is generated, stored or maintained) or tangible things that
                               (888) 846-8901




                                                         14 qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified

                                                         15 above in the Good Cause Statement.

                                                         16               4.4    Counsel: Outside Counsel of Record and House Counsel (as well
                                                         17 as their support staff).

                                                         18               4.5    Designating Party: a Party or Non-Party that designates
                                                         19 information or items that it produces in disclosures or in responses to discovery as

                                                         20 “CONFIDENTIAL.”

                                                         21               4.6    Disclosure or Discovery Material: all items or information,
                                                         22 regardless of the medium or manner in which it is generated, stored, or maintained

                                                         23 (including, among other things, testimony, transcripts, and tangible things), that are

                                                         24 produced or generated in disclosures or responses to discovery.

                                                         25               4.7    Expert: a person with specialized knowledge or experience in a
                                                         26 matter pertinent to the litigation who has been retained by a Party or its counsel to

                                                         27 serve as an expert witness or as a consultant in this Action.

                                                         28
                                                                                                         4
                                                                                                PROTECTIVE ORDER
                                        Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 5 of 16 Page ID #:4771




                                                          1               4.8    House Counsel: attorneys who are employees of a party to this
                                                          2 Action. House Counsel does not include Outside Counsel of Record or any other

                                                          3 outside counsel.

                                                          4               4.9    “HIGHLY CONFIDENTIAL” Information or Items: Information
                                                          5 (regardless of how it is generated, stored or maintained) or tangible things that

                                                          6 qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified

                                                          7 above in the Good Cause Statement, that would create a substantial risk of serious

                                                          8 financial or other injury that cannot be avoided by less restrictive means.

                                                          9               4.10 Non-Party: any natural person, partnership, corporation,
                                                         10 association or other legal entity not named as a Party to this action.

                                                         11               4.11 Outside Counsel of Record: attorneys who are not employees of
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 a party to this Action but are retained to represent a party to this Action and have
GLOBAL LEGAL LAW FIRM




                                                         13 appeared in this Action on behalf of that party or are affiliated with a law firm that
                               (888) 846-8901




                                                         14 has appeared on behalf of that party, and includes support staff.

                                                         15               4.12 Party: any party to this Action, including all of its officers,
                                                         16 directors, employees, consultants, retained experts, and Outside Counsel of Record

                                                         17 (and their support staffs).

                                                         18               4.13 Producing Party: a Party or Non-Party that produces Disclosure
                                                         19 or Discovery Material in this Action.

                                                         20               4.14 Professional Vendors: persons or entities that provide litigation
                                                         21 support services (e.g., photocopying, videotaping, translating, preparing exhibits or

                                                         22 demonstrations, and organizing, storing, or retrieving data in any form or medium)

                                                         23 and their employees and subcontractors.

                                                         24               4.15 Protected Material: any Disclosure or Discovery Material that is
                                                         25 designated as “CONFIDENTIAL” or "HIGHLY CONFIDENTIAL."

                                                         26               4.16 Receiving Party: a Party that receives Disclosure or Discovery
                                                         27 Material from a Producing Party.

                                                         28        5.     SCOPE
                                                                                                        5
                                                                                               PROTECTIVE ORDER
                                        Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 6 of 16 Page ID #:4772




                                                          1        The protections conferred by this Stipulation and Order cover not only
                                                          2 Protected Material (as defined above), but also (1) any information copied or

                                                          3 extracted from Protected Material; (2) all copies, excerpts, summaries, or

                                                          4 compilations of Protected Material; and (3) any testimony, conversations, or

                                                          5 presentations by Parties or their Counsel that might reveal Protected Material.

                                                          6        Any use of Protected Material at trial shall be governed by the orders of the
                                                          7 trial judge and other applicable authorities. This Order does not govern the use of

                                                          8 Protected Material at trial.

                                                          9        6.     DURATION
                                                         10        Once a case proceeds to trial, information that was designated as
                                                         11 CONFIDENTIAL or HIGHLY CONFIDENTIAL, or maintained pursuant to this
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 protective order used or introduced as an exhibit at trial becomes public and will be
GLOBAL LEGAL LAW FIRM




                                                         13 presumptively available to all members of the public, including the press, unless
                               (888) 846-8901




                                                         14 compelling reasons supported by specific factual findings to proceed otherwise are

                                                         15 made to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81

                                                         16 (distinguishing “good cause” showing for sealing documents produced in

                                                         17 discovery from “compelling reasons” standard when merits-related documents are

                                                         18 part of court record). Accordingly, the terms of this protective order do not extend

                                                         19 beyond the commencement of the trial.

                                                         20        7.     DESIGNATING PROTECTED MATERIAL
                                                         21               7.1   Exercise of Restraint and Care in Designating Material for
                                                         22 Protection. Each Party or Non-Party that designates information or items for

                                                         23 protection under this Order must take care to limit any such designation to specific

                                                         24 material that qualifies under the appropriate standards. The Designating Party must

                                                         25 designate for protection only those parts of material, documents, items or oral or

                                                         26 written communications that qualify so that other portions of the material,

                                                         27 documents, items or communications for which protection is not warranted are not

                                                         28 swept unjustifiably within the ambit of this Order.
                                                                                                       6
                                                                                               PROTECTIVE ORDER
                                        Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 7 of 16 Page ID #:4773




                                                          1        Mass, indiscriminate or routinized designations are prohibited. Designations
                                                          2 that are shown to be clearly unjustified or that have been made for an improper

                                                          3 purpose (e.g., to unnecessarily encumber the case development process or to

                                                          4 impose unnecessary expenses and burdens on other parties) may expose the

                                                          5 Designating Party to sanctions.

                                                          6        If it comes to a Designating Party’s attention that information or items that it
                                                          7 designated for protection do not qualify for protection, that Designating Party must

                                                          8 promptly notify all other Parties that it is withdrawing the inapplicable designation.

                                                          9               7.2   Manner and Timing of Designations. Except as otherwise
                                                         10 provided in this Order, or as otherwise stipulated or ordered, Disclosure of

                                                         11 Discovery Material that qualifies for protection under this Order must be clearly so
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 designated before the material is disclosed or produced.
GLOBAL LEGAL LAW FIRM




                                                         13        Designation in conformity with this Order requires:
                               (888) 846-8901




                                                         14        (a) for information in documentary form (e.g., paper or electronic
                                                         15 documents, but excluding transcripts of depositions or other pretrial or trial

                                                         16 proceedings), that the Producing Party affix at a minimum, the legend

                                                         17 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), or

                                                         18 "HIGHLY CONFIDENTIAL" (hereinafter “HIGHLY CONFIDENTIAL legend”)

                                                         19 to each page that contains protected material. If only a portion of the material on a

                                                         20 page qualifies for protection, the Producing Party also must clearly identify the

                                                         21 protected portion(s) (e.g., by making appropriate markings in the margins).

                                                         22        A Party or Non-Party that makes original documents available for inspection
                                                         23 need not designate them for protection until after the inspecting Party has indicated

                                                         24 which documents it would like copied and produced. During the inspection and

                                                         25 before the designation, all of the material made available for inspection shall be

                                                         26 deemed “CONFIDENTIAL” or "HIGHLY CONFIDENTIAL." After the inspecting

                                                         27 Party has identified the documents it wants copied and produced, the Producing

                                                         28 Party must determine which documents, or portions thereof, qualify for protection
                                                                                                       7
                                                                                               PROTECTIVE ORDER
                                        Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 8 of 16 Page ID #:4774




                                                          1 under this Order. Then, before producing the specified documents, the Producing

                                                          2 Party must affix the “CONFIDENTIAL legend,” or the "HIGHLY

                                                          3 CONFIDENTIAL" legend, to each page that contains Protected Material. If only a

                                                          4 portion of the material on a page qualifies for protection, the Producing Party also

                                                          5 must clearly identify the protected portion(s) (e.g., by making appropriate markings

                                                          6 in the margins).

                                                          7        (b) for testimony given in depositions that the Designating Party
                                                          8 identifies the Disclosure or Discovery Material on the record, before the close of

                                                          9 the deposition all protected testimony.

                                                         10        (c) for information produced in some form other than documentary
                                                         11 and for any other tangible items, that the Producing Party affix in a prominent
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 place on the exterior of the container or containers in which the information is
GLOBAL LEGAL LAW FIRM




                                                         13 stored the legend “CONFIDENTIAL,” or the legend "HIGHLY
                               (888) 846-8901




                                                         14 CONFIDENTLAL." If only a portion or portions of the information warrants

                                                         15 protection, the Producing Party, to the extent practicable, shall identify the protected

                                                         16 portion(s).

                                                         17               7.3    Inadvertent Failures to Designate. If timely corrected, an
                                                         18 inadvertent failure to designate qualified information or items does not, standing

                                                         19 alone, waive the Designating Party’s right to secure protection under this Order for

                                                         20 such material. Upon timely correction of a designation, the Receiving Party must

                                                         21 make reasonable efforts to assure that the material is treated in accordance with the

                                                         22 provisions of this Order.

                                                         23        8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                         24               8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
                                                         25 designation of confidentiality at any time that is consistent with the Court’s

                                                         26 Scheduling Order.

                                                         27               8.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                         28 resolution process under Local Rule 37-1 et seq.
                                                                                                        8
                                                                                               PROTECTIVE ORDER
                                        Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 9 of 16 Page ID #:4775




                                                          1               8.3    Joint Stipulation. Any challenge submitted to the Court shall be
                                                          2 via a joint stipulation pursuant to Local Rule 37-2.

                                                          3               8.4    The burden of persuasion in any such challenge proceeding shall
                                                          4 be on the Designating Party. Frivolous challenges, and those made for an improper

                                                          5 purpose (e.g., to harass or impose unnecessary expenses and burdens on other

                                                          6 parties) may expose the Challenging Party to sanctions. Unless the Designating

                                                          7 Party has waived or withdrawn the confidentiality designation, all parties shall

                                                          8 continue to afford the material in question the level of protection to which it is

                                                          9 entitled under the Producing Party’s designation until the Court rules on the

                                                         10 challenge.

                                                         11        9.     ACCESS TO AND USE OF PROTECTED MATERIAL
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12               9.1    Basic Principles. A Receiving Party may use Protected Material
GLOBAL LEGAL LAW FIRM




                                                         13 that is disclosed or produced by another Party or by a Non-Party in connection with
                               (888) 846-8901




                                                         14 this Action only for prosecuting, defending or attempting to settle this Action. Such

                                                         15 Protected Material may be disclosed only to the categories of persons and under

                                                         16 the conditions described in this Order. When the Action has been terminated, a

                                                         17 Receiving Party must comply with the provisions of section 15 below (FINAL

                                                         18 DISPOSITION).

                                                         19        Protected Material must be stored and maintained by a Receiving Party at a
                                                         20 location and in a secure manner that ensures that access is limited to the persons

                                                         21 authorized under this Order.

                                                         22               9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                         23 otherwise ordered by the court or permitted in writing by the Designating Party, a

                                                         24 Receiving Party may disclose any information or item designated

                                                         25 “CONFIDENTIAL” only to:

                                                         26        (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                         27 well as employees of said Outside Counsel of Record to whom it is reasonably

                                                         28 necessary to disclose the information for this Action;
                                                                                                        9
                                                                                               PROTECTIVE ORDER
                                     Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 10 of 16 Page ID #:4776




                                                          1        (b) the officers, directors, and employees (including House Counsel)
                                                          2 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                                          3        (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                          4 disclosure is reasonably necessary for this Action and who have signed the

                                                          5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                          6        (d) the court and its personnel;
                                                          7        (e) court reporters and their staff;
                                                          8        (f) professional jury or trial consultants, mock jurors, and Professional
                                                          9 Vendors to whom disclosure is reasonably necessary for this Action and who have

                                                         10 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                         11        (g) the author or recipient of a document containing the information or
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 a custodian or other person who otherwise possessed or knew the information;
GLOBAL LEGAL LAW FIRM




                                                         13        (h) during their depositions, witnesses, and attorneys for witnesses, in
                               (888) 846-8901




                                                         14 the Action to whom disclosure is reasonably necessary. Pages of transcribed

                                                         15 deposition testimony or exhibits to depositions that reveal Protected Material may

                                                         16 be separately bound by the court reporter and may not be disclosed to anyone

                                                         17 except as permitted under this Stipulated Protective Order; and

                                                         18        (i) any mediators or settlement officers and their supporting personnel,
                                                         19 mutually agreed upon by any of the parties engaged in settlement discussions.

                                                         20               9.3   Disclosure of “HIGHLY CONFIDENTIAL” Information or
                                                         21 Items. Unless otherwise ordered by the court or permitted in writing by the

                                                         22 Designating Party, a Receiving Party may disclose any information or item

                                                         23 designated “HIGHLY CONFIDENTLAL” only to:

                                                         24        (a) Trial Counsel for the parties, their partners and associates, and staff and
                                                         25 supporting personnel of such attorneys, such as paralegal assistants, secretarial,

                                                         26 stenographic and clerical employees and contractors, including but not limited to

                                                         27 consultants and designated experts, and outside copying services, who are working

                                                         28 on this proceeding (or any further proceedings herein) under the direction of such
                                                                                                          10
                                                                                                PROTECTIVE ORDER
                                     Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 11 of 16 Page ID #:4777




                                                          1 attorneys and to whom it is necessary that the information or item designated

                                                          2 “HIGHLY CONFIDENTIAL” be disclosed for purposes of this proceeding. Such

                                                          3 employees, assistants, contractors and agents, consultants and designated experts to

                                                          4 whom such access is permitted and/or disclosure is made shall, prior to such access

                                                          5 or Disclosure, be advised of, and become subject to, the provisions of this Protective

                                                          6 Order. “Trial Counsel,” for purposes of this Paragraph, shall mean outside retained

                                                          7 counsel and shall not include in-house counsel to the undersigned parties and the

                                                          8 paralegal, clerical and secretarial staff employed by such in-house counsel;

                                                          9        (b) Court reporters in this proceeding (whether at depositions, hearings, or any
                                                         10 other proceeding.

                                                         11        10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 PRODUCED IN OTHER LITIGATION
GLOBAL LEGAL LAW FIRM




                                                         13        If a Party is served with a subpoena or a court order issued in other litigation
                               (888) 846-8901




                                                         14 that compels disclosure of any information or items designated in this Action as

                                                         15 “CONFIDENTIAL,” or as "HIGHLY CONFIDENTIAL," that Party must:

                                                         16        (a) promptly notify in writing the Designating Party. Such notification shall
                                                         17 include a copy of the subpoena or court order;

                                                         18        (b) promptly notify in writing the party who caused the subpoena or order to
                                                         19 issue in the other litigation that some or all of the material covered by the subpoena

                                                         20 or order is subject to this Protective Order. Such notification shall include a copy of

                                                         21 this Stipulated Protective Order; and

                                                         22        (c) cooperate with respect to all reasonable procedures sought to be
                                                         23 pursued by the Designating Party whose Protected Material may be affected. If the

                                                         24 Designating Party timely seeks a protective order, the Party served with the

                                                         25 subpoena or court order shall not produce any information designated in this action

                                                         26 as “CONFIDENTIAL,” or as "HIGHLY CONFIDENTIAL," before a determination

                                                         27 by the court from which the subpoena or order issued, unless the Party has obtained

                                                         28 the Designating Party’s permission. The Designating Party shall bear the burden and
                                                                                                       11
                                                                                               PROTECTIVE ORDER
                                     Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 12 of 16 Page ID #:4778




                                                          1 expense of seeking protection in that court of its confidential material and nothing in

                                                          2 these provisions should be construed as authorizing or encouraging a Receiving

                                                          3 Party in this Action to disobey a lawful directive from another court.

                                                          4        11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                          5 PRODUCED IN THIS LITIGATION

                                                          6        (a) The terms of this Order are applicable to information produced by
                                                          7 a Non-Party in this Action and designated as “CONFIDENTIAL,” or as "HIGHLY

                                                          8 CONFIDENTIAL." Such information produced by Non-Parties in connection with

                                                          9 this litigation is protected by the remedies and relief provided by this Order. Nothing

                                                         10 in these provisions should be construed as prohibiting a Non-Party from seeking

                                                         11 additional protections.
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12        (b) In the event that a Party is required, by a valid discovery request,
GLOBAL LEGAL LAW FIRM




                                                         13 to produce a Non-Party’s confidential information in its possession, and the Party
                               (888) 846-8901




                                                         14 is subject to an agreement with the Non-Party not to produce the Non-Party’s

                                                         15 confidential information, then the Party shall:

                                                         16               (1) promptly notify in writing the Requesting Party and the Non-Party
                                                         17 that some or all of the information requested is subject to a confidentiality

                                                         18 agreement with a Non-Party;

                                                         19               (2) promptly provide the Non-Party with a copy of the Stipulated
                                                         20 Protective Order in this Action, the relevant discovery request(s), and a reasonably

                                                         21 specific description of the information requested; and

                                                         22               (3) make the information requested available for inspection by the Non-
                                                         23 Party, if requested.

                                                         24        (c) If the Non-Party fails to seek a protective order from this court within 14
                                                         25 days of receiving the notice and accompanying information, the Receiving Party

                                                         26 may produce the Non-Party’s confidential information responsive to the discovery

                                                         27 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

                                                         28 not produce any information in its possession or control that is subject to the
                                                                                                       12
                                                                                               PROTECTIVE ORDER
                                     Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 13 of 16 Page ID #:4779




                                                          1 confidentiality agreement with the Non-Party before a determination by the court.

                                                          2 Absent a court order to the contrary, the Non-Party shall bear the burden and

                                                          3 expense of seeking protection in this court of its Protected Material.

                                                          4        12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                          5        If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                          6 disclosed Protected Material to any person or in any circumstance not authorized

                                                          7 under this Stipulated Protective Order, the Receiving Party must immediately (a)

                                                          8 notify in writing the Designating Party of the unauthorized disclosures, (b) use its

                                                          9 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

                                                         10 the person or persons to whom unauthorized disclosures were made of all the terms

                                                         11 of this Order, and (d) request such person or persons to execute the
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 “Acknowledgment an Agreement to Be Bound” attached hereto as Exhibit A.
GLOBAL LEGAL LAW FIRM




                                                         13        13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
                               (888) 846-8901




                                                         14 OTHERWISE PROTECTED MATERIAL

                                                         15        When a Producing Party gives notice to Receiving Parties that certain
                                                         16 inadvertently produced material is subject to a claim of privilege or other protection,

                                                         17 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

                                                         18 Procedure 26(b)(5)(B).

                                                         19        14.    MISCELLANEOUS
                                                         20               14.1 Right to Further Relief. Nothing in this Order abridges the right
                                                         21 of any person to seek its modification by the Court in the future.

                                                         22               14.2 Right to Assert Other Objections. By stipulating to the entry of
                                                         23 this Protective Order, no Party waives any right it otherwise would have to object to

                                                         24 disclosing or producing any information or item on any ground not addressed in

                                                         25 this Stipulated Protective Order. Similarly, no Party waives any right to object on

                                                         26 any ground to use in evidence of any of the material covered by this Protective

                                                         27 Order.

                                                         28
                                                                                                       13
                                                                                               PROTECTIVE ORDER
                                     Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 14 of 16 Page ID #:4780




                                                          1               14.3 Filing Protected Material. A Party that seeks to file under seal
                                                          2 any Protected Material must comply with Local Civil Rule 79-5. Protected Material

                                                          3 may only be filed under seal pursuant to a court order authorizing the sealing of the

                                                          4 specific Protected Material. If a Party’s request to file Protected Material under seal

                                                          5 is denied by the court, then the Receiving Party may file the information in the

                                                          6 public record unless otherwise instructed by the court.

                                                          7        15.    FINAL DISPOSITION
                                                          8        After the final disposition of this Action, as defined in paragraph 6, within
                                                          9 60 days of a written request by the Designating Party, each Receiving Party must

                                                         10 return all Protected Material to the Producing Party or destroy such material. As

                                                         11 used in this subdivision, “all Protected Material” includes all copies, abstracts,
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 compilations, summaries, and any other format reproducing or capturing any of the
GLOBAL LEGAL LAW FIRM




                                                         13 Protected Material. Whether the Protected Material is returned or destroyed, the
                               (888) 846-8901




                                                         14 Receiving Party must submit a written certification to the Producing Party (and, if

                                                         15 not the same person or entity, to the Designating Party) by the 60-day deadline that

                                                         16 (1) identifies (by category, where appropriate) all the Protected Material that was

                                                         17 returned or destroyed and (2) affirms that the Receiving Party has not retained any

                                                         18 copies, abstracts, compilations, summaries or any other format reproducing or

                                                         19 capturing any of the Protected Material. Notwithstanding this provision, Counsel

                                                         20 are entitled to retain an archival copy of all pleadings, motion papers, trial,

                                                         21 deposition, and hearing transcripts, legal memoranda, correspondence, deposition

                                                         22 and trial exhibits, expert reports, attorney work product, and consultant and expert

                                                         23 work product, even if such materials contain Protected Material. Any such archival

                                                         24 copies that contain or constitute Protected Material remain subject to this

                                                         25 Protective Order as set forth in Section 6 (DURATION).

                                                         26        16.    VIOLATION
                                                         27        Any violation of this Order may be punished by appropriate measures
                                                         28 including, without limitation, contempt proceedings and/or monetary sanctions.
                                                                                                        14
                                                                                                PROTECTIVE ORDER
                                     Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 15 of 16 Page ID #:4781




                                                          1 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

                                                          2   Date: July 20, 2021
                                                          3                         By:
                                                          4

                                                          5

                                                          6                               DOUGLAS F. McCORMICK
                                                          7                               United States Magistrate Judge

                                                          8

                                                          9

                                                         10

                                                         11
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12
GLOBAL LEGAL LAW FIRM




                                                         13
                               (888) 846-8901




                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                              15
                                                                                      PROTECTIVE ORDER
                                     Case 8:20-cv-01280-JVS-DFM Document 95 Filed 07/20/21 Page 16 of 16 Page ID #:4782




                                                          1                 Exhibit A - Agreement to Maintain Confidentiality
                                                          2        I hereby acknowledge that I will be receiving Confidential Material pursuant
                                                          3 to the terms of a Protective Order entered by the Court in the action entitled Blue

                                                          4 Novis Inc. v. U.S. Alliance Group, Inc., et al., Case No. 8:20-cv-01280-JVS-DFM. I

                                                          5 have been given a copy of, and have read and understand, the Protective Order and I

                                                          6 agree to be bound by the terms and conditions of that Order. I understand that (1) I

                                                          7 am to make no copies of any such Confidential Material except as necessary for use

                                                          8 in the above-captioned actions, and (2) such Confidential Material and any copies

                                                          9 thereof must remain in my custody until I have completed my assigned duties,

                                                         10 whereupon they are to be returned to counsel who provided me with such

                                                         11 Confidential Material. I agree not to disseminate any information derived from such
                        Solana Beach, California 92075
                        380 Stevens Avenue, Suite 311




                                                         12 Confidential Material to anyone, or make any disclosure of any such information,
GLOBAL LEGAL LAW FIRM




                                                         13 except for the purposes of the above-caption action or as permitted by the Protective
                               (888) 846-8901




                                                         14 Order or by further order of the Court.

                                                         15

                                                         16               Signature: ________________________
                                                         17

                                                         18               Print Name: ________________________
                                                         19

                                                         20               Date: ________________________
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                      16
                                                                                               PROTECTIVE ORDER
